      Case 2:17-cr-00169-JAM Document 207 Filed 01/12/21 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     CHI MENG YANG
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )   Case No. 2:17-CR-169-JAM
11                                              )
     Plaintiff,                                 )   ORDER TO ALLOW DEFENSE A COPY OF
12                                              )   SEALED TRANSCRIPTS OF IN CAMERA
     vs.                                        )   STATUS OF COUNSEL PROCEEDINGS
13                                              )
     CHI MENG YANG                              )
14                                              )
                                                )
15   Defendant.                                 )
                                                )
16
17          The Matter coming before the Court on Defendant’s Motion for a Copy of the Transcripts
18   of the Sealed In Camera Status of Counsel, and it appearing that the Defendant is entitled to the
19
     relief sought. It is ORDERED that the court reporter shall provide Defendant with copies of the
20
     sealed transcripts of the following in camera hearings:
21
            February 22, 2019, June 14, 2019, and June 16, 2020.
22
23          The Defendant shall bear the cost of the generating the transcript at the standard rate.

24
25
     Dated: January 11, 2021                        /s/ John A. Mendez
26                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
27
28

                                                     -1-
